Citation Nr: 1204572	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  04-07 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine and chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1965.  This matter comes before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied entitlement to service connection for chronic low back pain.

The case was previously before the Board in April 2008, at which time the Board denied the benefits sought on appeal.  The Veteran appealed the April 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a June 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.  

In August 2009 and April 2010, the Board remanded the case to the RO for further development.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

A low back disability was not present in service or until years thereafter and is not etiologically related to service.


CONCLUSION OF LAW

The Veteran's lumbar spine disability, degenerative disc disease (DDD) of the lumbar spine and chronic lumbar strain, was not incurred or aggravated in active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that in February 2002, March 2006 and October 2006, the Veteran was provided with the notice required by section 5103(a).  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The Veteran was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the October 2006 letter.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The Board notes that the Veteran's service medical records and all other pertinent available records have been obtained in this case.  In addition, the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the denied claim.  The Board is also unaware of any such outstanding evidence.  

The Board remanded the claim to obtain ship logs from the USS Southerland.  The logs were received in September 2011.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Analysis

The Veteran contends that he injured his low back in service when he fell from a ladder while carrying ammunition that weighed approximately 50 to 60 pounds.  He also contends that he has experienced back symptomatology since that time and that he eventually required surgery in December 1996 because his back had become much worse.  

Initially, the Board notes that the Veteran served during a defined period of war under 38 C.F.R. § 3.2(f).  He has not, however, alleged that a low back disorder was a result of trauma suffered in combat with the enemy.  Thus, consideration under 38 U.S.C.A. § 1154(b) is not warranted.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Service medical records show that at the time of his enlistment in September 1961, the Veteran reported wearing a brace or back support; however, there was no comment on this by the examiner.  The Veteran also denied painful joints.  The clinical examination of the spine was normal at that time.  Two days later, he was examined upon reporting for recruit training and no defects were noted.  In late November 1961, he qualified for full duty.  He was examined and found physically qualified for transfer.  On examination in September 1962, he was examined and found physically qualified for transfer.  At the time of his discharge examination in September 1965, clinical examination of his spine was again normal.  

Service personnel records show that the Veteran reported to the USS Southerland in mid-December 1961.  Prior to the imminent departure of the USS Southerland, he was transferred in mid-April 1962 to the U.S. Naval Dental Clinic at Pearl Harbor until he reported to the USS Southerland in mid-May 1962.  In July 1962, he was transferred to a Service School Command at a Naval Training Center at San Diego, California for temporary duty under instruction.  After completion of training in September 1962, he was designated a Seaman, Yeoman Striker.  He then reported to the USS Assurance in mid-October 1962.  At the time of discharge in September 1965 the Veteran had been recommended for reenlistment.

The Veteran submitted a claim in January 2002 seeking service connection for a back disability that began in 1962.  He did not indicate when he was treated or what medical facility or doctor treated him.

In support of his claim, the Veteran submitted private medical records dated from December 1996 to April 1997 that pertain to surgery for a low back disorder and follow-up.  A private hospital discharge summary shows the Veteran was admitted on December 10, 1996 with severe right lumbar radiculitis pain.  He was placed on bedrest and a neurology consultation was obtained.  He was discharged the following day with home physical therapy. 

A private medical report of a neurological consultation on December 11, 1996, indicates that the Veteran presented with severe low back pain and right leg pain and partial right foot drop that had started the previous week.  He denied any previous history of trauma or lifting to his back.  His past medical history was noncontributory.  After examination, the impression was low back pain and right leg pain with partial right foot drop, rule out L4-5 disk herniation.  A MRI scan was planned with possible neurosurgical evaluation or aggressive physical therapy.  Approximately one week later, the Veteran sought a surgical consultation.  A MRI scan showed a large extruded disk on the right side at L4-5.  Two days later he underwent a lumbar laminectomy L4-5 on the right.  The records at both the surgical consultation and the day of the surgery provide a history of the Veteran having developed severe pain in the right hip and leg after returning from a trip about a week or week and a half earlier.  His past medical history was otherwise negative. 

In a statement received in January 2002, the Veteran related that he injured his back aboard the ship loading ammunitions before they sailed to the South Pacific.  He was handling ammunition with a weight of approximately 55 pounds when he slipped down a ladder carrying one.  He was given "APCs" (a pill containing aspirin, phenacetin, and caffeine) and told to go back to work.  He was bothered with his back the rest of his enlistment.  He continued to have back problems until it became apparent something had to be done and the surgery was performed.

VA outpatient treatment records from June 2001 to April 2002 show that the Veteran sought treatment for back pain and had an EMG that revealed peripheral neuropathy. 

The Veteran was afforded a VA examination in March 2002, in response to his claim.  The examiner reviewed the December 1996 private medical records related to the Veteran's complaints of right leg numbness and developing a right foot drop and the subsequent back surgery.  The Veteran stated that in 1962 he had fallen off a ladder while in the Navy and developed chronic back pain.  He then had surgery in 1997.  He described his current symptoms and clinical findings were recorded.  The diagnosis was chronic low back pain, status post traumatic injury and surgery, L4/5 DDD and L5/S1 spondylolisthesis, moderate to severe functional loss due to pain and decreased range of motion. 

In May 2003 the Veteran wrote that his current back and bilateral leg symptoms were a direct result of an injury suffered while serving aboard the ship USS Southerland from December 1961 to July 1962.  He was concerned at that time that no mention of the injury was placed in his service record so that there would be no negative impact on his ability to get a job, health insurance or advancement in the Navy.  There was only a medic on board and he handed out APCs with codeine.  He lived with back pain off and on during the time he was on that ship.  

The Veteran described that the injury happened while loading projectiles into a storage compartment and when he fell off a ladder he held on to the projectile instead of catching himself for fear it would explode.  He could not straighten up for weeks and could not get out of bed for several days.  He indicated that none of this would be in his service or health records.  He suffered several years with lower back pain and pain in his legs until he had to get some help.  He eventually sought medical help privately, and at that time he had the back surgery. 
The Veteran, through his attorney, in statements received in May and June 2003, indicates that he did not suffer from low back pain before service and that his back pain began in service and continued chronically thereafter. 

In a May 2003 statement, the Veteran's private chiropractor wrote that he had treated the Veteran since 1993, and he had long standing degenerative changes, but the doctor was unable to give a specific time or incident that caused them. 

The Veteran has submitted many medical articles regarding the low back taken from the internet or from a medical journal including onset and treatment of back pain, predicting who will develop chronic low back pain, and the lack of care-seeking.

Lay statements were received from the Veteran's father, brother and sister who reported that the Veteran sustained an injury to his back in service, and that he had experienced symptoms related to that back injury since service.  The Veteran's father stated that the Veteran was not hospitalized at the time of the injury, but was put on limited duty for over six weeks.  His father related that at the time of the Veteran's back surgery in December 1996, the surgeon stated that the time of the injury could not be determined but it was from an old injury that had needed attention for many years. 

A private medical doctor, Dr. D.D.Z., performed a medical evaluation and provided an opinion in June 2004.  The Veteran reported his history as having developed pain and discomfort affecting the lumbosacral spine when he was in the Navy.  He was helping to store ammunition when he fell on the stairs while carrying a projectile that weighed approximately 60 pounds.  He fell approximately six feet, landing on his back.  He had bruising over the back and buttocks.  He was provided APCs by a medic who did not examine him and subsequently was provided APCs regularly.  No record of this accident was kept.  The Veteran stated that as a yeoman aboard this vessel, he was the record keeper.  He removed all records from his file that had to do with this back injury.  He did this because he did not want it known in the Navy that he had sustained a significant back injury and did not want it known when he returned to civilian life that he had had a back injury while in the Navy. 
The Veteran related further that after the Navy, he had episodes of back pain and discomfort for which, over the years, he used pain pills, and did whatever he could to avoid having surgical intervention.  The Veteran reported that from approximately 1978 through 1983 he did seek medical care from a physician because of pain affecting the lumbar spine and right lower extremity.  He denied having sustained other injuries affecting his lumbosacral spine since the injury in the Navy.  He indicated that the pain over time intensified to such an extent that he was using a cane.  The medical records pertinent to the December 1996 surgery and follow-up were noted.  The Veteran's current symptoms were described and clinical findings were recorded. 

Dr. D.D.Z. opined that the Veteran's lumbosacral spine condition was caused by the fall down stairs approximately six feet when carrying a five inch projectile weighing approximately 60 pounds.  He sustained bruising affecting the lumbar paraspinous musculature and buttocks at that time.  The private examiner had reviewed medical records provided from the sources alluded to in his report.  He believed that the fall was the proximate cause of the back condition that waxed and waned over a 35 year period of time and, ultimately, in 1996 materially worsened to such an extent that operative intervention was necessitated.

It was his professional medical opinion, based on the medical articles provided, as well as the service record and the history obtained from the Veteran, that the back condition began in 1961, when he sustained a back injury.  He also found that over the years the Veteran had worsening pain and discomfort affecting the lumbosacral spine.  The Veteran had indicated seeking medical care from a physician from 1978 through 1982 or 1983 for pain affecting the lumbar spine and right lower extremity.  He was provided muscle relaxers by that physician.  The examiner concluded that this history implies that even then, the Veteran was having radicular pain affecting the right lower extremity.  In his medical opinion, the increased pain and discomfort affecting the lumbar spine and right lower extremity over the years were causally due to the 1961 fall down stairs when carrying out work duties on the USS Southerland. 

The Veteran was afforded a VA peripheral neuropathy examination in May 2006.  Neurologic examination was normal, and no clinically significant peripheral neuropathy was diagnosed.  The examiner also concluded that there was no foot drop.  The examiner opined that the Veteran's right foot drop had resolved after his laminectomy. 

The Veteran was also afforded a VA spine examination in May 2006.  The examiner reviewed the claims file and noted that the Veteran had an acute presentation of back pain with right foot drop in 1996.  The Veteran reported that he injured his back in 1962 when he fell while carrying ammunition and recalled that he had minimal treatment, and no change in his military duties.  Over the years, he developed back pain, and in 1996 underwent surgery.  The examiner diagnosed L4-L5 disc disease with acute right foot drop that required laminectomy, and moderate chronic lumbar strain.  The examiner opined that it was not at least as likely as not that the acute L4-L5 disc disease in 1996 with acute right foot drop was related to an injury that occurred 34 years prior to these acute symptoms.  He also opined that it was not at least as likely as not that the symptoms the Veteran had in 1996 were present during his military service.  The examiner also noted that there was no evidence of treatment for back pain or right foot drop in the Veteran's service treatment records.  

Treatment records from the Veteran's private physician received in June 2010, show that as previously noted, he was seen in December 1996 with complaints of severe back and right leg pain, as well as pain, numbness and weakness in the right leg, and right foot drop, since returning from a trip to Ft. Walton.  It was noted that he had received conservative treatment, without improvement, and an MRI scan showed a large extruded disc fragment at L4-5 in the paracentral location on the right.  He subsequently underwent a laminectomy L4-5, right, and was diagnosed on discharge with a herniated disc L4-5, right.  In September 2009, he presented with recent complaints of back pain, and pain in the left hip and leg.  MRI showed an osteophyte and disc in the foramen at L5-S1 on the left, which his physician indicated was the likely cause of his pain.  See private treatment records from JH, MD dated from December 1996 to September 2009.

The Veteran also submitted a photocopy of an envelope addressed to his parents and one page of a letter he wrote.  The postmark shows "DEC" but the year is not legible.  He wrote "my back has bothered me a little and I still have a cold, but those two things stay wrong with me anyway." 

After several attempts, the RO was able to obtain ship logs from the USS Southerland from February to March 1962.  The logs do not indicate that there was an accident occurring on the ship from February to late March 1962.  See November 2009 response from the National Archives and Records Administration (NARA).

Upon careful review of all the evidence of this case, the Board finds that service connection for a low back disorder is not warranted.

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) [observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches].  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 996) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  It has also been observed that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  

The Veteran's service medical records are negative for any complaints, findings, or diagnosis of a low back injury, disc disease of the lumbar spine or chronic lumbar strain.  Thus, a chronic low back disorder is not shown in service. 

There is no medical evidence of record that shows DDD of the lumbar spine was manifested to a compensable degree within one year from the Veteran's date of separation from service.  Accordingly, entitlement to service connection for DDD on a presumptive basis is not warranted.

Although at his entrance examination the Veteran gave a history of having worn a brace or back support, there is no further history or clinical notation of a low back disorder at the entrance examination.  Accordingly, the Veteran is presumed to have been in sound condition upon entry into service.  Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

The Veteran contends that he injured his low back in service due to a fall off a ladder and that he sustained bruising over the back and buttocks, while stationed on the USS Southerland in 1962.  The Veteran is competent to report that he fell off a ladder and injured his back in service.  However, he has reported different versions of the accident, first describing it as slipping down a ladder, then at a VA examination that he had fallen off a ladder, and when seen by Dr. D.D.Z. the history reported was that he had fallen down stairs approximately six feet and landed on his back.  In January 2002, he wrote that he was given some APCs and told to go back to work.  However, in May 2003, he wrote that he could not get out of bed for several days and could not straighten up for weeks.  

There is also a lack of contemporaneous medical evidence.  Service medical records are negative for any complaints, findings, or diagnosis of a low back injury, disc disease of the lumbar spine or chronic lumbar strain.  In this regard, as noted above, deck logs from the USS Southerland from February and March 1962 do not contain evidence of an accident occurring on the ship during that time.  On examination in September 1962 when he was transferred from the USS Southerland and thus after the claimed injury, he was examined and found physically qualified for transfer.  Later, on examination in September 1965, when he was released from active duty, his spine was normal. 
The Veteran has acknowledged that the service medical records do not contain evidence of his back injury.  He first indicated that he did not seek medical treatment other than getting APCs from a medic as he did not want mention of a back injury placed in his service medical records to avoid any negative impact on his Navy career or post-service job or getting insurance.  However, he later reported to Dr. D.D.Z. in June 2004, that he was the record keeper on the ship and he had removed all records from his file that had to do with his back injury.  The page from a letter to his parents is of low probative value as it is not clear when the letter was written and does not relate that he suffered a back injury.

The Veteran's inconsistencies in the reporting of the occurrence of the claimed back injury and his explanation as to why there was a lack of contemporaneous medical evidence in his service medical records affect the credibility of the Veteran's reported history of sustaining a back injury in service.  The lack of objective indication of the presence of a chronic back disorder during service also bears on his credibility that he continued to have symptoms in service after the fall. 

The Veteran is also claiming continuity of symptomatology since service.  The Veteran is competent to state that he experienced low back symptoms during the years since service.  The Veteran has reported that he experienced low back symptoms since service, which worsened until he required surgery in December 1996.  However, there is no medical evidence of record that he sought treatment until 1993, approximately 28 years after service, when he saw a private chiropractor.  The chiropractor wrote in May 2003 that he was unable to link the Veteran's degenerative changes in his back to a specific time or incident.  The Veteran has mentioned that he sought medical care from approximately 1978 through 1983; however, these records have not been submitted.  Although the Veteran was notified in February 2002 and October 2006 that VA would assist him in securing private medical records, there is no indication that he has requested such assistance. 

Moreover, the factual evidence shows that when he sought medical treatment in December 1996, at the neurological evaluation, he reported that the low back pain and right leg pain had started the previous week.  He also denied any previous history of trauma or lifting to his back.  When seen by other medical professionals during this time, he consistently described a history of having developed severe back and right leg pain after a recent trip and his past medical history was otherwise negative.  At a VA examination in March 2002, he reported the fall in service and chronic back pain, but did not report any medical treatment until the evaluation just prior to his surgery in December 1996.  In view of the lengthy period after separation from service without evidence of findings or a diagnosis, there is no evidence of a continuity of symptomatology, and this weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Thus, the probative value of the Veteran's reports of continued symptomatology since a back injury in service is lessened by the lack of corroborating medical evidence.  

The private and VA medical treatment evidence of record shows a low back disorder and related symptomatology.  It does not, however, provide a link between a back disorder and the Veteran's service, or to claimed symptomatology since service.

The VA examiner's diagnosis in March 2002 of chronic low back pain, status post traumatic injury and surgery for disk disease and spondylolisthesis is of low probative value.  The examiner reviewed copies of the December 1996 operative report and a December 1996 x-ray.  The examiner did not review the Veteran's service treatment records, and based his diagnosis of a prior injury on the history provided by the Veteran, which has been found to be of low probative value.  Thus, the probative value of this physician's statement is greatly reduced by the fact that it is not shown to have been based upon a review of the claims file or other detailed medical history.  Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  The Board also notes that the physician did not provide an opinion.  Accordingly, the Board finds that this medical diagnosis is not competent medical evidence of a nexus between the Veteran's current low back disorder and active service or to alleged symptomatology since service. 

Dr. D.D.Z. has provided a medical opinion that the Veteran's lumbosacral spine condition was caused by the fall down the stairs in service.  This was the proximate cause of the back condition that continued in varying severity over a 35 year period of time and finally had worsened to such an extent in 1996 that surgery was necessary.  It does not appear that the doctor examined the Veteran's service medical records.  Thus, his opinion is based on a history of an injury in service provided by the Veteran which, as discussed above, is of low probative value. 

Dr. D.D.Z.'s opinion was also based on the Veteran's report of continuity of symptomatology after service and the report of having seen a private medical provider for a period approximately from 1978 through 1983, which implied that even then the Veteran was having radicular pain affecting the right lower extremity.  There is no indication that Dr. D. D. Z. reviewed these medical records.  Unlike his discussion of other medical records reviewed, there is no reference by name of the medical provider or discussion of the evidence shown, only what the Veteran reported regarding this treatment.  Thus, his opinion as to continuity of symptomatology is based on the history provided by the Veteran which has been contradicted by other facts in the record and found to be of low probative value.  Accordingly, the opinion of Dr. D.D.Z. is of low probative value regarding a nexus between the Veteran's current low back disorder and active service or to alleged symptomatology since service.

The Board finds that the most probative evidence concerning the etiology of DDD of the lumbar spine is the May 2006 VA examination.  Specifically, the Board notes the examiner reviewed the claims file, including the service treatment records, examined the Veteran, and conducted clinical testing.  The VA examiner's opinion, based upon the medical evidence present in the file, found it was not at least as likely as not that the acute disc disease in 1996 was related to an injury that occurred 34 years prior to these acute symptoms; it was not at least as likely as not that the symptoms the Veteran had in 1996 were present during military service; and it was not at least as likely as not that the symptoms in 1996 were related to any injury that occurred 34 years earlier. The VA examiner, even with consideration that the Veteran suffered a claimed back injury in service, though as previously noted, there was no evidence of treatment for back pain or evidence of foot drop in service, did not provide a link between the Veteran's current back disorder and an incident in service.  Accordingly, onset did not occur in service.  It appears that the VA examiner's opinion was based on review of the claims file and sound medical judgment.

Upon review of the submitted excerpts from the diagnostic literature regarding low back disorders, the Board notes that it is not sufficient to demonstrate the requisite medical nexus for a claim for service connection.  A medical article as evidence must demonstrate a connection between the present condition and service.  Although the literature suggests that there may be varied causes of low back disability, various means of treatment and discussion of the seeking of care for a back disability, that literature, standing alone, does not discuss generic relationships with a degree of certainty which, under the facts of this case, serves to establish a link between the Veteran's claimed low back disability and his service.  See Sacks v. West, 11 Vet. App. 314 (1998).  As such, it is of minimal probative value. 

The excerpt from a prior case decided by the Board is of no probative value.  The Board is required to review the evidence of record for each claim on a de novo basis and without providing any deference to a prior Board decision.  See 38 C.F.R. § 20.1303 (2007).

The Board has carefully considered the Veteran's statements and those of his family.  His family reported that the Veteran suffered a back injury in service and that he currently suffers from back pain.  The Board finds that the Veteran and his family members are laypersons who are not qualified to opine on the etiology of a medical disorder.  They are competent, as a lay person, to report that as to which each has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  They are not competent to offer a medical opinion as to cause or etiology of the claimed disability, as there is no evidence of record that they have specialized medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opinion on matter requiring medical knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The lay statements of the Veteran and his family are not competent medical evidence as to a nexus between the Veteran's low back disorder and his service or as to the etiology of his back disorder. 
In conclusion, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disability.  The favorable medical evidence is not probative and the preponderance of the remaining evidence did not support service connection.  Although a low back disorder has been diagnosed, there is no probative, competent medical evidence of record linking the disability to service or to any event in service.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for disc disease of the lumbar spine and chronic lumbar strain is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


